Citation Nr: 1008007	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to an increased initial disability rating for 
bilateral hearing loss, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which: granted entitlement to service 
connection for bilateral hearing loss (assigning a 
noncompensable disability rating, effective December 8, 
2005); granted entitlement to service connection for tinnitus 
(assigning a 10 percent disability rating, effective December 
8, 2005); and denied entitlement to service connection for 
posttraumatic stress disorder (PTSD), a heart condition and a 
stomach disorder due to food poisoning.  The appellant 
submitted a Notice of Disagreement in October 2006 with the 
assignment of a noncompensable disability rating for 
bilateral hearing loss and the denials of entitlement to 
service connection for PTSD and a stomach disorder.  The RO 
issued a Statement of the Case in June 2007 and the appellant 
timely perfected his appeal in July 2007.

The appellant was scheduled for a Decision Review Officer 
hearing in June 2007, to which he failed to report.

The Board notes that jurisdiction of the appellant's claims 
was subsequently transferred from the Muskogee, Oklahoma, RO 
to the No. Little Rock, Arkansas, RO.

On the appellant's July 2007 VA Form 9, he specifically 
withdrew the issue of entitlement to service connection for a 
stomach disorder due to food poisoning.  There remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and it is dismissed.

In a February 2008 rating decision, the RO continued the 
appellant's noncompensable disability rating for bilateral 
hearing loss and granted entitlement to service connection 
for PTSD (assigning a 30 percent disability rating).  In view 
of the foregoing, the PTSD issue has been resolved and is not 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

In August 2008, the RO increased the appellant's disability 
rating for bilateral hearing loss from noncompensable to 10 
percent disabling, effective November 20, 2007.  

In January 2009, the RO reduced the appellant's disability 
rating for bilateral hearing loss back to a noncompensable 
disability rating, effective January 13, 2009.  A rating 
proposing this reduction was not issued; however, as the 
reduction did not result in a reduction of his compensation, 
such a proposal was not required.  See 38 C.F.R. § 3.105.  


FINDINGS OF FACT

Evidence indicates the veteran's hearing impairment has not 
warranted a designation higher than Level II in the left ear 
and Level IV in the right ear under Table VI.


CONCLUSION OF LAW

The criteria for compensable rating for hearing loss are not 
met. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this matter, the appeal arises from disagreement with the 
initial evaluation following the grant of service connection 
for bilateral hearing loss.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that were the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions (such as the effective date), the claim has been 
substantiated and there is no prejudice due to inadequate (or 
no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal 
Circuit has also held that once the underlying service 
connection claim is granted there is no duty to provide 
notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

It is noted that service connection was established for 
hearing loss by the RO in the currently appealed July 2006 
decision.  A 0 percent disability evaluation was assigned 
effective in December 2005.   The veteran claims that a 
higher evaluation is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 38 C.F.R. § 4.14.   In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz.  To 
evaluate the degree of disability for bilateral service- 
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (2009).

As noted, the veteran is currently rated at 0 percent for 
bilateral hearing loss.  Turning to the relevant evidence of 
record, on the authorized audiological evaluation in June 
2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
55
60
LEFT
35
35
45
55
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 in the left ear.

Such audiometric findings translate to literal designations 
of level II hearing in the right ear and level II hearing in 
the left ear and do not support the assignment of a 
compensable rating.  Diagnostic Code 6100.

On the authorized audiological evaluation in May 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
55
60
LEFT

45
50
60
65







Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 in the left ear.

Such audiometric findings translate to literal designations 
of level IV hearing in the right ear and level II hearing in 
the left ear and do not support the assignment of a 
compensable rating.  Diagnostic Code 6100.

The veteran has submitted private audiograms.  See Private 
examination, August 2008.  The results of the audiogram were 
in graphical form and were not numerically interpreted.  The 
Board may not use the results from that testing when 
evaluating the veteran's level of auditory impairment because 
the graph is not accompanied by numerical results.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  

Additionally, the Board notes that even if it could interpret 
the graph, the record does not report any speech 
discrimination percentage and there is no indication speech 
discrimination tests were performed.  38 C.F.R. § 4.85(a) 
specifically states that an examination for hearing 
impairment for VA purposes must include a controlled speech 
discrimination test.  Because this record does not include a 
speech discrimination test, 38 C.F.R. § 4.85(a) precludes the 
use of these audiometric results.

As well, the results of a June 2008 VA audiological 
evaluation are also unreliable, as the report does not 
indicate any speech discrimination percentages and there is 
no indication speech discrimination tests were performed.  
See also VA opinion in July 2009 (to the effect, essentially, 
that these results are unreliable).  

The Board additionally notes that the examiner who reviewed 
the record in July 2009 opined that the Veteran's hearing 
loss precluded gainful, meaningful, employment, but that 
employment was possible with technology and vocational 
rehabilitation.  This opinion on industrial capability is 
not, however, in and of itself, of such significance as to 
warrant referral for consideration of a compensable 
evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b); 
Floyd v. Brown, 9 Vet. App. 88 (1996).  See also Thun v. 
Peake, 22 Vet. App. 111 (2008); Cf. Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  This examiner did not examine the Veteran 
(rather, reviewed, for the purposes of this decision, whether 
certain medical evidence was reliable for rating purposes).  
And, the rest of the medical evidence does not, nor does the 
Veteran argue, that his noncompensable hearing loss markedly 
interferes in his employment, or precludes him from 
employment. 

In sum, the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." Thus, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As a final note, the Board notes that a staged rating was 
considered in this case, and in fact, due to an error by the 
RO in an August 2008 decision, a staged rating was indeed 
assigned.  Additional staged ratings are not for application, 
as the Veteran's hearing loss has not warranted a compensable 
evaluation at any point since service connection was 
established.


ORDER

A compensable rating for bilateral hearing loss is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


